Title: To Thomas Jefferson from Frederick Winslow Hatch, 9 May 1823
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


                        Dear Sir
                        
                            
                            Friday—
                        
                    It seems to be my duty to suspend for a few days the operations of my little School in order to attend the Convention.We shall lose about eight days which I shall require to be return’d by a deduction from the period of vacation shd I give any—Lewis’ progress is as usual, rapid—Benjn is improving very fast & James has surmounted the greatest obstacles that oppos’d his improvement in Greek. In a few months I hope you will have it in your power to hear these boys in their Latin with satisfaction to yourself—I am, dear Sir, Very respecty & affecty Yours
                        F W Hatch
                    